Citation Nr: 0611017	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-33 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable disability rating.

In a brief dated February 10, 2006, the veteran asserted that 
he is entitled to separate left and right ear disability 
ratings for his service-connected tinnitus.  As the veteran 
did not file a notice of disagreement (NOD) regarding his 
tinnitus rating within a year of the February 2003 rating 
decision, his request constitutes a new claim that must first 
be adjudicated by the agency of original jurisdiction (AOJ).  
The Board therefore refers the issue to the RO for 
appropriate action.

There was a change in representative for the veteran in 
January 2005.


FINDING OF FACT

As defined by VA regulations, the veteran manifests Level II 
hearing in his right ear and Level III hearing in his left 
ear.


CONCLUSION OF LAW

The requirements for a compensable initial disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the AOJ issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
initial adjudication took place in November 2000 when the RO 
(the "AOJ") denied the veteran's claim for service 
connection.  Because the VCAA was enacted after that 
decision, it was impossible to provide prior notice.  
Further, as the Board ultimately granted service connection 
on appeal in January 2003, any failure to provide VCAA notice 
specific to establishing service connection was harmless 
error.  However, pertinent to the matter currently on appeal, 
the veteran was not timely informed of the evidence necessary 
to establish an initial disability rating and an effective 
date for that rating.  See Dingess v. Nicholson, No. 01-1917, 
slip op. at 16 (Vet. App. Mar. 3, 2006).  

Regarding the effective date, the February 2003 rating 
decision did inform the veteran that his noncompensable 
evaluation was effective from the day VA received his claim, 
February 9, 2000.  The veteran has not appealed this specific 
matter, and the Board finds no effective date issues that 
would warrant additional notice.  The claim was not filed 
within one year of the veteran's separation to be eligible 
for an earlier effective date under 38 U.S.C.A. § 5110(b)(1).  
The veteran did not file other hearing disorder claims prior 
to the instant claim.  38 U.S.C.A. § 5110(a).  Further, as 
the Board finds no evidence of a compensable increase in 
disability during the rating period, there is no need to 
ascertain the dates of "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Therefore, the failure 
to address the effective date in a VCAA letter has not 
resulted in any prejudice to the veteran.

Requisite notification regarding the initial disability 
rating was ultimately provided to the veteran by both the 
November 2003 Statement of the Case (SOC) and a VCAA letter 
in January 2005.  The issue was readjudicated in a 
supplemental statement of the case (SSOC) dated May 2005, 
prior to the instant transfer and certification to the Board.  
Therefore, any defect with respect to the timing of the VCAA 
notice constituted harmless error.

In this regard, the Board notes that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of those 
opportunities.  During the processing of his claim, the 
veteran has filed several pages of argument and evidence, 
including information in direct response to the January 2005 
VCAA letter.  Viewed in such context, the notification of the 
VCAA after the decision that ultimately led to this appeal 
did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran has had a 
"meaningful opportunity to participate effectively," and 
the Board finds that the present adjudication of the appeal 
will not result in any prejudice to the veteran.  Id. at 120-
21.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the January 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his request for a compensable initial disability rating.  
Specifically, the letter stated:

To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence 
must show that your service-connected condition has 
gotten worse.

Additionally, the November 2003 SOC set forth the relevant 
evaluative criteria for hearing loss contained in 38 C.F.R. 
§§ 4.85 and 4.86, including a description of the rating 
formula for all possible schedular ratings for hearing loss 
from 0 to 100 percent.

The January 2005 VCAA letter described the information and 
evidence that the VA would seek to provide including relevant 
records held by any federal agency, such as medical records 
from the military, VA hospitals, or the Social Security 
Administration, and private treatment records if the veteran 
completed a release form. 

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit the dates and places of 
treatment received at VA facilities, statements from 
individuals with personal knowledge of an increase in the 
severity of his disability, and private medical records.

Finally, the January 2005 letter satisfied the "fourth 
element" by instructing the veteran to provide "any 
evidence" in his possession that pertained to his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

The duty to assist the veteran also has been satisfied in 
this case.  All available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 
38 C.F.R. § 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOCs, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve a higher initial 
rating for his service-connected hearing loss.  See Dingess, 
slip op. at 19-20.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.

Background

In June 1999, the veteran purchased hearing aids from T.H.  
T.H. was not a licensed physician and the records do not 
indicate whether he was a licensed audiologist.  The veteran 
received audiometric testing, but the results are presented 
in charts not amendable to interpretation by the VA for the 
purpose of calculating disability ratings.  T.H. provided no 
diagnosis concerning the veteran's hearing.

The veteran received a private audiological examination in 
January 2000 from the McIntire Ear, Nose & Throat Center.  A 
letter from Dr. L.M. indicates the veteran was diagnosed with 
mild to severe sensory neural hearing loss bilaterally with 
an 88 percent word recognition score for the right ear and 92 
percent for the left ear.  The letter does not reflect that 
the Maryland CNC test was used, as is required for VA rating 
purposes.  38 C.F.R. § 4.85(a).  Moreover, the letter does 
not provide the veteran's pure tone thresholds.

The veteran received a VA audiological examination in August 
2000.  The VA examiner diagnosed him with bilateral mild to 
severe sensorineural hearing loss.  On the Maryland CNC Test, 
his speech recognition scores were 96 percent in his right 
ear and 88 percent in his left ear.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
55
55
38
LEFT
25
40
50
60
44

The veteran underwent another VA audiological examination in 
December 2003.  Testing was labeled unreliable and results 
were not provided.

In April 2004, the veteran received private audiometric 
testing from Miracle Ear at Sears by Dr. L.D.  The test 
results are presented in a chart not amendable to 
interpretation by the VA for the purpose of calculating 
disability ratings.  No diagnosis was provided concerning the 
veteran's hearing.

The VA provided the veteran with a third audiological 
examination in September 2004.  The VA examiner again 
diagnosed him with bilateral mild to severe sensorineural 
hearing loss.  On the Maryland CNC Test, his speech 
recognition scores were 90 percent in his right ear and 82 
percent in his left ear.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
55
60
44
LEFT
25
50
60
60
49
 
In February 2005, the veteran submitted a letter describing 
his hearing difficulties.  The veteran wrote that he has to 
listen to his television at an increased volume and has 
difficulty participating in discussions and speaking on the 
phone.  He asserted that it was impossible to get a job.  The 
letter also included statements from two friends, D.S. and 
R.A., who confirmed the veteran's trouble understanding 
conversations and his need to set his television at a very 
loud volume.
 


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In this case, the veteran contends that the initial 
noncompensable rating given to his bilateral hearing loss 
disability was incorrect.

Disability ratings for service-connected hearing loss range 
from noncompensable to 100 percent.  They are derived from 
Table VII of 38 C.F.R. § 4.85 by a mechanical application of 
the rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The numeric 
designations correspond to eleven auditory acuity levels, 
indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is not appropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.

After a careful consideration of the evidence, the Board 
finds that the veteran's bilateral hearing loss is 
appropriately rated as noncompensable.

In this regard, the August 2000 VA audiological examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) for the 
right ear was 38 decibels with a speech discrimination score 
of 96 percent.  The average decibel threshold for the left 
ear was 44 decibels with speech discrimination at 88 percent.  
Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
a Level I hearing loss in the right ear and a Level II 
hearing loss in the left ear and result in a 0 percent, 
noncompensable rating under Table VII.
 
At the September 2004 VA examination, the veteran's average 
decibel threshold was 44 decibels for the right ear with a 
speech discrimination score of 90 percent, and 49 decibels 
for the left ear with a speech discrimination score of 82 
percent.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to a Level II hearing loss in the right ear and a 
Level III hearing loss in the left ear and again result in a 
0 percent, noncompensable rating under Table VII.

The veteran's decibel thresholds from either test do not meet 
the requirements of 38 C.F.R. § 4.86 to allow the application 
of Table VIa for exceptional cases of hearing loss.
 
Based on the findings of the August 2000 and September 2004 
VA examinations, and the application of those findings to 
Tables VI and VII, the Board concludes that the veteran's 
service-connected bilateral hearing loss is appropriately 
rated at 0 percent disabling.  As the preponderance of the 
evidence is against the claim for a higher initial rating, 
the benefit-of-the-doubt provision of 38 U.S.C.A. § 5107(b) 
does not apply and the claim must be denied.

In reaching this determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
finds that the evidence does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In a letter 
dated February 2005, the veteran did assert that it was 
impossible for him to get a job due to his hearing loss.  The 
record, however, contains no objective evidence regarding 
employment difficulties or any indication that the veteran 
has actively sought employment.  Further, the veteran has not 
demonstrated frequent periods of hospitalization due to his 
hearing loss, and the statements submitted by his friends, 
D.S. and R.A., do not present an otherwise exceptional or 
unusual disability picture.  While the veteran has alleged 
interference with his earning capacity, the Board finds that 
statement, alone, insufficient to warrant the referral for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1). 

ORDER

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


